Case: 19-40338      Document: 00515581257           Page: 1     Date Filed: 09/28/2020




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                         September 28, 2020
                                   No. 19-40338
                                 Summary Calendar                           Lyle W. Cayce
                                                                                 Clerk


   Leslie Redmond,

                                                              Plaintiff—Appellant,

                                        versus

   Richard Dortch, Lieutenant; D. Barnett; T. Satcher; D.
   Spann; FNU Tenner; Donald Hadnot,

                                                            Defendants—Appellees.



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:15-CV-70
                             USDC No. 1:15-CV-71


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Leslie Redmond, federal prisoner # 31204-177, filed a pro se Bivens
   suit, asserting the following claims against various federal prison officials: (1)


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40338            Document: 00515581257              Page: 2      Date Filed: 09/28/2020




                                             No. 19-40338


   FNU Tenner acted with bias during Redmond’s disciplinary hearing; (2)
   Terry Satcher and Dwayne Spann retaliated against Redmond for filing
   grievances; (3) Richard Dortch retaliated against Redmond by falsifying an
   exaggerated report; and (4) Donald Hadnot acted with deliberate
   indifference to Redmond’s health and safety and committed a malicious
   assault against Redmond. 1 The district court granted summary judgment to
   the prison officials, concluding that Redmond had failed to exhaust his
   available administrative remedies. We affirm.
                                                   I
             We review summary judgment de novo. Gowesky v. Singing River Hosp.
   Sys., 321 F.3d 503, 507 (5th Cir. 2003). Summary judgment is appropriate
   only if “there is no genuine dispute as to any material fact and the movant is
   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). There is
   no genuine issue for trial “[i]f the record, taken as a whole, could not lead a
   rational trier of act to find for the non-moving party.” Kipps v. Caillier, 197
F.3d 765, 768 (5th Cir. 1999). We review de novo the dismissal of a federal
   prisoner’s Bivens complaint for failure to exhaust. Carbe v. Lappin, 492 F.3d
325, 327 (5th Cir. 2007).
                                                   II
             The Prison Litigation Reform Act (PLRA) requires a prisoner to
   exhaust available administrative remedies before bringing suit. 42 U.S.C.
   § 1997e(a); see Porter v. Nussle, 534 U.S. 516, 524 (2002) (“Federal prisoners
   suing under Bivens . . . must first exhaust inmate grievance procedures just as


             1
                 See Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
   (1971).
         According to Redmond’s complaint, D. Barnett is a supervising lieutenant, but
   Redmond did not name D. Barnett as a defendant in his complaint.




                                                   2
Case: 19-40338     Document: 00515581257           Page: 3   Date Filed: 09/28/2020




                                    No. 19-40338


   state prisoners must exhaust administrative processes prior to instituting a
   § 1983 suit.”). Exhaustion of administrative remedies “means using all steps
   that the agency holds out, and doing so properly.” Woodford v. Ngo, 548 U.S.
81, 90 (2006) (internal quotation marks and citation omitted).
          Redmond is subject to the Federal Bureau of Prison’s four-step
   grievance process. 28 C.F.R. §§ 542.13–15. To meet the exhaustion
   requirement for his Bivens claims, Redmond must have exhausted all four
   steps: (1) informal resolution of the issue with prison staff; (2) formal
   administrative remedy request to the Warden; (3) appeal to the Regional
   Director; and (4) national appeal to the Office of General Counsel. Id.
          A review of Redmond’s administrative grievance forms shows that
   Redmond failed to exhaust his administrative remedies as to all his claims.
   For his claims against Tenner, Satcher, Spann, and Dortch, Redmond never
   submitted any administrative appeals or remedies that name or mention
   these defendants. As to the remaining claim against Hadnot, while Redmond
   did submit an administrative appeal regarding his alleged assault by Hadnot,
   Redmond did not fully exhaust his remedies because he never completed the
   fourth and final step of appeal to the Office of General Counsel. The district
   court properly dismissed these claims for failure to exhaust.
          For all these reasons, we AFFIRM summary judgment for the federal
   officers.




                                         3